EXHIBIT 10.2

 


AMENDMENT TO THE SHARE SUBSCRIPTION AGREEMENT DATED 16TH DAY OF SEPTEMBER, 2007


THIS Amendment to the Share Subscription Agreement dated 16th September 2007
(hereinafter referred to as “Amendment Agreement”) is entered on this 21st day
of December, 2007;


BY AND AMONG


INDIA GLOBALIZATION CAPITAL, INC. a company organized under the laws of the
State of Maryland and having its office address at 4336 Montgomery
Avenue Bethesda, MD 20814, acting directly or indirectly through one or more of
its non US Affiliates, alongwith such newlyformed non-US Affiliates (hereinafter
collectively referred to as “Investor”, which expression shall, unless it be
repugnant to the context or meaning thereof, be deemed to mean and include its
successors and assigns) of the FIRST PART;


AND


TECHNI BHARATHI LIMITED, a company incorporated under the Indian Companies Act,
1956, having its registered office at By pass road, Edappally, Kochi – 682 024,
India (hereinafter referred to as "Company" which expression shall, unless
repugnant to the context or meaning thereof, be deemed to mean and include its
successors) of the SECOND PART;
 
AND


THE PERSONS whose names and addresses are set out in Schedule 1 hereto
(hereinafter referred to as "Promoters", which expression shall, unless
repugnant to the context or meaning thereof, be deemed to mean and include their
heirs, legal representatives, executors, and administrators) of the THIRDPART.


(The Investor, the Promoters and the Company may hereinafter be referred to
individually as “Party” and collectively as “Parties”, as the context may
require).


WHEREAS


A.
The Parties entered into a Share Subscription Agreement on the 16th day of
September, 2007 (the “SSA”), setting out the terms and conditions subject to
which the Investor would subscribe to the Subscription Shares;



B.
Clause 3 of the SSA sets out the conditions to be satisfied by the Parties prior
to the Investor subscribing to the Subscription Shares. Some of the conditions
to be satisfied by the Parties are as under: (i) completion of a business,
financial, accounting, tax, technical, legal and regulatory due diligence on the
Company by the Investor and resolution of all issues arising therefrom to the
satisfaction of the Investor on or before 45 Business Days from the date of this
Amendment Agreement, (ii) resolution being passed at a duly constituted meeting
of the board of directors of Investor and a resolution being passed at duly
constituted meeting of the shareholders of the Investor, approving the
subscription to the Subscription Shares and the satisfaction of all other
conditions for the Investor to effect a Business Combination as set forth in the
Investor's Prospectus dated March 3, 2006 as filed with the US Securities and
Exchange Commission, (iii) the Promoters obtaining written consents from all
banks, financial institutions, lenders of the Company and all other third
parties as may be required for change in shareholding of the Company in form and
substance satisfactory to the Investor, (iv) each of the Promoters delivering to
the Investor a no-objection certificate in the form contained in Schedule 4 to
the SSA and a no-objection certificate from the Company in the form contained in
Schedule 4A to the SSA;



C.
Pending satisfaction of the conditions precedent set out in Clause 3 of the SSA,
the Company has requested the Investor to infuse the Portion of Subscription
Price (as defined below), towards subscription to Portion of Subscription Shares
(as defined below);



D.
The Investor has agreed to subscribe to the Portion of Subscription Shares in
the Company subject to the terms and conditions set out in this Amendment
Agreement.

 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES COVENANTS AND AGREEMENTS
HEREIN CONTAINED, THE PARTIES AGREE AS FOLLOWS:


1.  
DEFINITIONS AND INTERPRETATION



“Account” means the account to be opened by the Parties with Citibank N.A.


“Completion” means completion of the events specified in Clause 5 hereof and the
Investor being registered as a member in respect of the Portion of the
Subscription Shares in the register of members of the Company.


‘Completion Date' shall mean the date specified by the Investor for Completion.


“Existing Accounts” mean the current accounts maintained by the Company with the
banks listed in Schedule 3 hereof, with details such as name of the branch and
account numbers.


“Funding” means the funding of the Portion of Subscription Price by the Investor
upon fulfillment, or waiver, of the conditions precedent prescribed in Clause 4;


“Funding Date” means the date on which the first tranche of the Funding occurs;


“Portion of Subscription Price” means Rs. 10,55,98,500/- (Rupees Ten Crores
Fifty Five Lacs Ninety Eight Thousand Five Hundred only) forming part of the
Subscription Price.


“Portion of Subscription Shares” means 27,45,671 equity shares, constituting
39.04% of the post issued paid up share capital of the Company and forming part
of the Subscription Shares.


“Promoters Shares” means 42,87,500 Shares representing 100% of the Share Capital
of the Company.


“Receivables” means the monies due and payable to the Company by parties to the
Third Party Contracts.


“Shareholders Agreement” means the agreement dated September 16, 2007 entered
into between the Parties.


“SSA” shall have the meaning ascribed to it in Recital A.


“Third Party Contracts” means the contracts entered into by the Company with the
parties set out in Schedule 3, on the dates set out in Schedule 3.


All capitalized expressions used and not defined in the Amendment Agreement, but
defined in the SSA, shall have the same meaning ascribed to it in the SSA.
 
2

--------------------------------------------------------------------------------


 
2.  
SUBSCRIPTION FOR SHARES AND INITIAL ADVANCE AGAINST SHARES



 
(a)
Subject to the terms of this Amendment Agreement, the Investor hereby agrees to
subscribe for, and the Company agrees to allot and issue to the Investor at
Completion, the Portion of Subscription Shares, provided that subject to Clause
3, the Portion of Subscription Price shall be funded as advance against Shares
of the Company.



 
(b)
The consideration payable by the Investor to the Company for the Portion of
Subscription Shares shall be the Portion of Subscription Price or thereabout as
the Parties may mutually agree. The Investor shall be entitled to subscribe to
the Portion of Subscription Shares and infuse the Portion of Subscription Price
in tranches, as may be decided by the Investor.



3.  
CONDITIONS PRECEDENT



The obligation of the Investor to fund the Portion of Subscription Price is
subject to the fulfillment, prior to or simultaneously on the Funding Date (or
at the time specified below), of the following conditions and delivery and
execution of the following items in form and substance satisfactory to the
Investor, any one or more of which may be waived in writing by the Investor in
its sole discretion:


 
(a)
the Representations and Warranties as provided in Clause 5 and Schedule 3 of the
SSA and under this Amendment Agreement, remaining true and correct on the
Funding Date and on every subsequent date on which Funding happens;



 
(b)
approval of the Board for (i) the execution, delivery and performance by the
Company of this Amendment Agreement, (ii) creation of an Account in the manner
and for the purposes contemplated in this Amendment Agreement, (iii) appointment
of two (2) of the Investor’s nominees as authorized signatories to the Existing
Accounts and the Account to be created pursuant to this Amendment Agreement,
(iv) deposit into the Account, of Receivables arising pursuant to the Third
Party Contracts and instructions to be issued in writing to counter parties to
Third Party Contracts, instructing counter parties to deposit the Receivables
directly into the Account, in the manner contemplated in this Amendment
Agreement, (v) granting irrevocable authority to the Investor’s nominees, being
the authorized signatories to the Existing Accounts and the Account, to operate
and withdraw the amounts lying to the credit of the Existing Accounts and the
Account at any time and for any reason whatsoever, (vi) subject to the approval
of the members, amending the Articles of Association of the Company to give
effect to the matters set out in this Agreement, (vii) in-principle approval for
allotment of such number of shares to the Investor, at the specific request of
the Investor, pending subscription to the entire Subscription Shares, as will
increase the Investor’s shareholding in the Company to 51%, and an undertaking
that such allotment will be completed within 2 working days of the Investor
infusing funds towards subscription to the share capital of the Company and
requesting the Company to allot Shares, (viii) transferring 10 Equity Shares
held by the Promoters in favor of Mr. Sujjain Talwar and (ix) implementing the
relevant transactions set forth in this Amendment Agreement to which the Company
is a party or which require approval by the Board;



 
(c)
each of the Company and the Promoters having performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Funding;



 
(d)
the articles of association of the Company being amended to reflect, to the
extent permitted by law, the provisions of this Amendment Agreement;



 
(e)
one (1) nominee of the Investor having been duly elected/appointed as Director,
effective upon Funding and for that purpose, convening necessary board and
shareholders meetings, as may be necessary or required;



 
(f)
the Company having opened the Account;

 
3

--------------------------------------------------------------------------------


 
 
(g)
evidence being adduced by the Promoters, of written instructions issued to the
banks with whom the Existing Accounts are maintained by the Company, of the
inclusion, in addition to the existing authorized signatories, of Mr. Ram
Mukunda and another nominee of the Investor as authorized signatories to the
Existing Accounts, with authority to operate the Existing Accounts singly and
evidence being adduced of written instructions issued to Citibank N.A of the
change in authorized signatories and appointment of Mr. Ram Mukunda and another
nominee of the Investor as the exclusive authorized signatories of the Account
with Citibank, with authority to operate the account singly;



 
(h)
certificate from the Promoters and the Company confirming that (i) the
Receivables are free from Encumbrances (ii) no lender or third party has any
rights over the Receivables (iii) the Promoters and the Company have taken all
steps necessary to ensure that the Receivables are credited into the Account as
contemplated under this Amendment Agreement, (iv) the Receivables are free to be
utilized for the purposes and in the manner contemplated under this Amendment
Agreement (v) the Company has not entered into any agreement or understanding
whereby any party other than the Investor has priority over the Receivables, and
(vi) except for the Existing Accounts, the Company does not maintain or operate
any account with any bank;



 
(i)
the Company appointing the Investor’s nominees as the authorized signatories to
the Account and including the name of the Investor’s nominees as authorized
signatories to the Existing Accounts, with an undertaking that (i) the
authorized signatories nominated by the Investor shall be entitled to operate
the Existing Accounts and Account singly, (ii) except upon specific written
instructions of the Investor, the Investor’s nominees shall not be replaced and
such appointment and understanding having been communicated to Citibank N.A and
the banks with whom the Company maintains the Existing Account (iii) they shall
not open any savings or current account or any other account with any bank
except with the specific written consent of the Investor (iv) that all future
receivables arising from contracts that the Company may enter into, after this
date, will be directed to be deposited into the Account;



 
(j)
the Company issuing irrevocable written instructions to Citibank N.A and the
banks with whom Existing Accounts are maintained, to honor all cheques, demand
drafts and other payment instructions issued by the Investor’s nominees, without
first obtaining approval of the Promoters or the Company;



 
(k)
the Company obtaining a certificate from an independent chartered accountant
indicating the ‘fair value’ of the Shares calculated in accordance with the
Guidelines for Valuation of Shares and Fixation of Premia;



 
(l)
the Promoters causing Odeon Limited to postpone the completion date under the
share purchase agreement dated September 21, 2007 entered into between the
Investor and Odeon Limited, from January 31, 2008 to a date set out in Schedule
3;



 
(m)
the Promoters obtaining written consents from all banks, financial institutions,
lenders of the Company and all other third parties as may be required for change
in shareholding of the Company in form and substance satisfactory to the
Investor;



 
(n)
the Promoters causing the Company to and the Company obtaining all statutory and
other consents and approvals required or desirable under any and all applicable
laws and regulations, including but not limited to (i) approval of the Board of
Directors and shareholders for increase in the authorized share capital, if
required, (ii) in-principle approval of the Board of Directors and shareholders
for subscription, issue and allotment of the Portion of Subscription Shares
pursuant to the terms of this Amendment Agreement, if necessary; and (iii) to
give effect to the transactions contemplated herein;



 
(o)
the Promoters and the Company undertaking that (i) the Portion of Subscription
Price shall be utilized exclusively for the purposes set out in Schedule 3 and
not for any other purpose (ii) the Company shall deliver to the Investor at
weekly intervals, details set out in Schedule 3;



 
(p)
the Promoters and the Company confirming that except for SAAG RR Infra Limited
and Odeon Limited, the board of directors have not recognized any person or
entity as an ‘investor’ and except for SAAG RR Infra Limited and Odeon Limited,
no other person has been granted any special rights or privileges at board or
shareholders meetings;



 
(r)
the Promoters causing the board of directors of the Company to, and the board of
directors recognizing the Investor as an ‘investor’ for the purposes of the
Articles of Association of the Company and the Investor being vested with all
rights available to an ‘investor’;

 
4

--------------------------------------------------------------------------------


 
 
(s)
the Promoter causing the Company to, and the Company executing necessary forms
and declarations to enable refund of the share application money to the
Investor, in the event the Conditions Precedent to the SSA does not occur.



 
(t)
the Promoters transferring 10 Equity Shares in favor of Mr. Sujjain Talwar or
any other person as may be nominated by the Investor and the Company approving
the transfer of shares from the Promoter in favor of Mr. Sujjain Talwar or any
other person as may be nominated by the Investor, at a price to be determined by
the Investor, and the Promoters causing the Company to, and the Company amending
the Articles of Association to give effect to the transfer on the terms
determined by the Investor.



 
(u)
the Promoters and the Company shall obtain a letter from SAAG RR Infra Limited,
in the form attached as Schedule 4, in respect of the matters set out therein
and accepted by the Investor.



 
(v)
Each of the Promoters delivering to the Investor, a no-objection certificate in
the form contained in Schedule 4 to the SSA and a no-objection certificate from
the Company in the form contained in Schedule 4A to the SSA.



The Promoters shall fulfill all their obligations hereunder and shall, to the
extent within their power and control, cause the Company to fulfill all its
obligations hereunder so as to ensure that the conditions set forth in this
Clause are fulfilled by such dates as specified above, to the satisfaction of
the Investor.


4.  
FUNDING EVENTS



 
(a)
Funding of the first tranche shall take place on the Funding Date, or at such
other place as the Parties may agree. The Portion of Subscription Price shall be
retained as advance against Shares, until Completion.



 
(b)
Simultaneously upon Funding, the provisions of Clauses 3 (Conditions subsequent
to Completion), 4.1(d) (Alternate Directors) 4.1(g) (Meeting and Minutes of
Board Meeting), 4.1(h) (Notice), 4.1(i) (Quorum), 4.1(j) (Determination of
Quorum), 4.1(k) (Resolution by Circulation), 4.2 (Committees), 4.3 (Rights of
the Investor) and 5 (Dividend Policy) of the Shareholders Agreement shall become
effective and the Promoters and the Company shall be bound by the terms
contained therein.



 
(c)
The Promoters and the Company shall not propose any resolution at a Shareholders
Meeting, if such resolution has not been approved by the director nominated by
the Investor, at a meeting of the Board.



 
(d)
Until Completion under this Amendment Agreement, the Promoters shall not be
entitled to Transfer all or any part of their Shareholding to any Person.



 
(e)
The Parties agree that where a resolution for allotment of shares in favour of
the Investor is proposed by the director nominated by the Investor, the
Promoters shall (if they are also Directors) / cause the directors nominated by
them on the Board, to vote in favour of the resolution.

 
5

--------------------------------------------------------------------------------


 
 
(f)
A meeting of the shareholders shall be convened and a special resolution shall
be passed approving amendment to the Articles of Association, to give effect to
the matters set out in this Amendment Agreement.



 
(g)
The Promoters agree and acknowledge that until Funding, they are in complete
control over the affairs of the Company and undertake that they shall, to the
extent within their power and control, cause the Company to fulfill all its
obligations hereunder so as to ensure that the covenants set forth in this
Amendment Agreement are fulfilled by such dates as specified in this Amendment
Agreement. To secure the performance of the obligations of the Promoters and the
Company as set out in this Amendment Agreement, the Promoters shall create a
pledge on the Promoter Shares in favour of the Investor or any Person nominated
by it. For such purpose, the Promoters shall on the Funding Date or any date
thereafter, and if required, with the approval of the regulatory authorities,
deliver the following documents to the Investor, or his representative/nominee:



·  
Original certificates evidencing right, title and interest to the Promoter
Shares;

·  
Undated share transfer forms signed by the Promoters in favour of the Investor;

·  
A duly stamped, irrevocable power of attorney (substantially in the form and
content as specified in Schedule 2hereof) from each Promoter, pursuant to which
each Promoter permits the Investor to take all necessary action and sign all
necessary documents, letters, undertakings etc. as may be required so as to
effect a transfer of the Promoter Shares to the Investor or any of his nominees,
as the case may be, and be registered as a ‘member’ in respect of the Promoter
Shares;

·  
the shareholding pattern of the Company after the exercise of the pledge by the
Investor.



 
(h)
The Promoters unconditionally agree, acknowledge, undertake and confirm that
they shall take all necessary action and sign all necessary documents, letters,
undertakings etc. as may be required so as to effect a transfer of the Promoter
Shares to the Investor or any of his nominees, as the case may be, and be
registered as a member inrespect of the Promoter Shares, if called upon by the
Investor to do so.



 
(i)
The Promoters and the Company agree and acknowledge that the covenants and
obligations under Clauses 3 and 4 relate to special, unique and extraordinary
matters, and that a violation of any of the terms of such covenants and
obligations will cause the Investor irreparable injury and hence the Investors
shall be entitled to specific performance of the obligations undertaken by the
Company and/or the Promoters under Clauses 3 and 4.



5.  
 COMPLETION EVENTS



 
(a)
Upon fulfillment of all the Conditions Precedent set out in the SSA, to the
satisfaction of the Investor or if specifically waived in writing by the
Investor, the Parties shall proceed to complete the allotment of the Portion of
Subscription Shares to the Investor in the manner provided in this Clause.



 
(b)
At Completion, the Company shall:



·  
allot and issue to the Investor, the Portion of Subscription Shares;



·  
deliver to the Investor one or more original share certificates and other
instruments, if any, evidencing the Investor’s title to the Portion of
Subscription Shares;



·  
duly register, as required by Law, the Portion of Subscription Shares in the
Company's registers and provide evidence thereof to the Investor;



 
(c)
If any one or more of the Conditions Precedent set out in the SSA are not
satisfied to the satisfaction of the Investor or waived in writing by the
Investor, the Investor shall notify the Promoters and the Company of the non
satisfaction of the Condition Precedent. Within 7 days of receipt of such
intimation from the Investor, the Promoters shall cause the Company to and the
Company shall refund an amount equivalent to the Portion of Subscription Price
to the Investor. If the Company fails to make repayment of the Portion of
Subscription Price to the Investor within 7 days of receipt of notice from the
Investor, the Investor’s nominee may, without any further act or approval of the
Promoters or the Company, issue instructions to Citibank N.A to repatriate funds
lying in the Account to the Investor and the Parties shall cause Citibank N.A to
forthwith repatriate such funds to the Investor.

 
6

--------------------------------------------------------------------------------


 
 
(d)
If the funds lying in the Account are less than the Portion of Subscription
Price, the Promoters will cause the Company to fund the Account with such amount
by which the funds lying in the Escrow Account fall short of the Portion of
Subscription Price. If the Promoters fail to cause the Company to fund the
shortfall in the Portion of Subscription Price, or upon the Promoters and/or the
Company committing a breach of any of their obligations under this Amendment
Agreement and more specifically under Clause 5 hereof and failing to remedy the
breach within 7 days of being notified of the same by the Investor, then,
without prejudice to any of its rights under this Amendment Agreement, the
Investor shall have a right to forthwith exercise the pledge and, at its
discretion, require the Board to allot to itself, Portion of Subscription Shares
and take all necessary action,to be registered as a member of the Company in
respect of the Promoter Shares and or Portion of Subscription Shares.



 
(e)
Upon the Promoters and/or the Company committing a breach of any of their
obligations under Clause 5(d)hereof and failing to remedy the breach within 7
days of being notified of the same by the Investor and the Investor being unable
to exercise the pledge and / or be registered as a member in respect of the
Promoter Shares or any part thereof, due to any reason whatsoever, the Investor
shall be entitled, pending subscription to the Subscription Shares, to be
allotted Portion of Subscription Shares and to subscribe to such number of
shares in the Company as will bring its shareholding to 51% of the paid up share
capital of the Company as on such date (“Additional Shares”). Upon exercise of
such option by the Investor, and upon infusion of funds by the Investor towards
subscription to the Additional Shares, the Company shall allot Additional Shares
to the Investor and at such price as may be determined by the Investor, provided
that the pricing shall be in accordance with the laws of India. Upon exercise of
such option by the Investor, the Investor shall be entitled to appoint majority
directors on the Board and exercise all rights available to the Investor under
law, as a 51% shareholder in the Company.



 
(f)
The Promoters and the Company hereby undertake that they shall, upon exercise by
the Investor of its right under Clauses 5(d)and 5(e) above, cooperate with the
Investor and take all necessary steps to ensure that the name of the Investor or
any Person nominated by the Investor is registered as a ‘member’ in the register
of members of the Company in respect of the Promoter Sharesand Additional
Shares.



 
(g)
In the event of enforcement of pledge by the Investor, of the Promoter Shares,
or in the event of the Promoters committing a breach of any of their obligations
of causing the Company to perform its obligations, or in the event of
subscription by the Investor, to Additional Shares, in the circumstances set out
in Clause 5(e)above, subject to the rights available to the Investor to appoint
majority Directors on the Board and exercise all rights available to the
Investor under law, as a 51% shareholder in the Company, the provisions of the
Shareholders Agreement will get triggered. However, notwithstanding anything to
the contrary contained in the Shareholders Agreement, the Investor shall not be
subject to any restrictions on transfer of Portion of Subscription Shares or
Promoter Shares or Additional Shares, whether set out in the Shareholders
Agreement or otherwise and the provision of this clause shall supersede anything
to the contrary contained in the Shareholders Agreement or under any other
agreement entered into between the Parties.However, the Promoters and the
Company agree that they shall be bound by Clauses 6, 7, 8 and 9 of the
Shareholders Agreement.



6.  
BOARD REPRESENTATION



 
(a)
The Parties agree and acknowledge that the Investor shall be entitled to appoint
one director on the Board effective upon Funding and that such director shall be
appointed under Section 255(2) of the Act. The Promoters and the Company shall
not be entitled to remove the Director appointed/nominated by the Investor,
unless required by Law, in which event, the Investor shall be entitled to
nominate a director in place of the director removed and the Promoters shall
cause the Company to and the Company shall appoint such person as director on
the Board.



 
(b)
The right of nomination and appointment of the director conferred on the
Investor under Clause 6(a) shall include the right at any time to remove from
office any such persons nominated or appointed by them and from time to time
determine the period for which such persons shall hold office as Director. If
the Investor desires that any director nominated or appointed by it should cease
to be a director of the Company, the Promoters shall cause, and shall exercise
its voting rights in such manner, so as to ensure such removal and appointment
of new director nominated by the Investor to replace the director so removed as
soon as may be practicable.



 
(c)
The director appointed/nominated by the Investor shall be entitled to receive
all notices, agenda, etc. and to attend all General Meetings and Board Meetings
and Meetings of any Committees of the Board of which they are members.



 
(d)
The quorum at meetings of the Board shall be comprised in accordance with the
provisions of the Companies Act, and provided further that it also comprises of
a Director nominated by the Investor and/or its Affiliates. Subject to quorum
requirements being met, each Director shall have one vote on the Board and,
except as otherwise specifically required by the Companies Act, all decisions of
the Board shall be taken by a simple majority of the Directors present and
voting or deemed to be present at the meeting or in the case of resolution by
circulation, by majority of Directors to whom the resolution is circulated in
accordance with Clause 4.1(k) of the SHA. Notwithstanding anything to the
contrary contained herein or in any other document, no resolution shall be
validly passed except with the affirmative vote of a Director nominated by IGC.



 
(e)
In the event the Investor or any of its Affiliates cease to (i) be shareholders
of the Company, then all the rights of the Investor as a Shareholder shall
automatically terminate and the Investor shall cause its nominee Directors to
resign from the Board.

 
7

--------------------------------------------------------------------------------


 
6A.  
 SHAREHOLDERS MEETINGS

 
 
(a)
Shareholders Meeting Quorum. The quorum at meetings of the Shareholders shall be
as required by the Companies Act, provided that the presence of Mr. Sujjain
Talwar either in person or by proxy shall be necessary to constitute a valid
quorum.



 
(b)
Determination of Quorum for Shareholders Meeting. In the event the quorum is not
present at any Shareholders meeting, the meeting shall be reconvened in
accordance with the provisions of the Companies Act and provisions of the
Companies Act shall apply to the adjourned meeting. Voting at a meeting of the
Shareholders shall only be with the unanimous consent of all the shareholders
present and voting. It is clarified for the avoidance of doubt that the
affirmative vote of Mr. Sujjain Talwar or his proxy, as the case may be, shall
be necessary to pass a valid resolution at any shareholders meeting.



6B.  
 REPRESENTATIONS AND WARRANTIES

 
 
(a)
The Promoters and the Company represent, warrant and undertake to the Investor,
that each of the statements set out in this Agreement, is now and will be true
and accurate at the Completion Date. The Promoters and the Company acknowledge
that the Investor, in entering into this Agreement, is relying on such
representations, warranties and undertakings and shall be entitled to treat the
same as conditions of the Agreement.



 
(b)
The Company has the corporate power and authority to execute, deliver and
perform this Agreement, and the transactions contemplated herein. The execution,
delivery and performance by the Company of this Agreement has been duly
authorized and approved by its Board of Directors.



 
(c)
The execution, delivery and performance of this Agreement will not violate,
conflict with, result in a breach of the terms, conditions or provisions of, or
constitute a default, an event of default or an event creating rights of
acceleration, modification, termination or cancellation or a loss of rights
under, or result in any Encumbrance upon any of the assets of the Company under
(i) the Memorandum and Articles of Association of the Company, (ii) any
shareholders contract/loan arrangement entered into by the Company, (iii) any
court order to which the Company is a party or by which the Company is bound; or
(iv) any laws affecting the Company.



 
(d)
The Representations and Warranties provided in this Agreement and in the SSA
shall survive the Completion Date.



7.  
VALIDITY OF SSA



 
(a)
Except to the extent specifically modified by this Amendment Agreement, all the
terms of the SSA shall survive and continue to remain valid and binding on the
Parties. Reference in the SSA to subscription to Investor Shares or Subscription
Shares respectively, wherever they appear, shall be deemed to mean subscription
to Investor Shares or Subscription Shares as respectively reduced by the Portion
of Subscription Shares and Additional Shares and reference to payment of
Investor Price or Subscription Price, respectively, wherever they appear in the
SSA, shall be deemed to mean payment of Investor Price or Subscription Price as
respectively reduced by the Portion of Subscription Price and price paid for the
Additional Shares.



 
(b)
This Amendment Agreement shall become effective upon the execution and delivery
of this Amendment Agreement by the Investor, the Promoters and the Company.



 
 (c)
Except as expressly set forth in this Amendment Agreement, all agreements,
covenants, undertakings, provisions, stipulations, and promises contained in the
SSA are hereby ratified, readopted, approved, and confirmed and remain in full
force and effect.

 
8

--------------------------------------------------------------------------------


 
8.  
RESOLUTION OF DISPUTES



 
(a)
Amicable Settlement: If any dispute arises between Investor and/or the Promoters
and/or Company during the subsistence of this Amendment Agreement or thereafter,
in connection with the validity, interpretation, implementation or alleged
breach of any provision of this Amendment Agreement or regarding a question,
including the question as to whether the termination of this Amendment Agreement
by one Party hereto has been legitimate (“Dispute”), the disputing Parties
hereto shall endeavour to settle such Dispute amicably. The attempt to bring
about an amicable settlement shall be considered to have failed if not resolved
within 60 days from the date of the Dispute.



 
(b)
Conciliation: If the Parties are unable to amicably settle the Dispute in
accordance with Clause 8(a) within the period specified therein, the Parties
shall forthwith but not later than 30 days after expiry of the aforesaid period,
refer the Dispute to Mr. Ram Mukunda and Mr. Jortin Antony for resolution of the
said Dispute. The attempt to bring about such resolution shall be considered to
have failed if not resolved within 30 days from the date of receipt of a written
notification in this regard.



 
(c)
Arbitration: If the Parties are unable to amicably settle the Dispute in
accordance with Clause 8(b) within the period specified therein, any Party to
the Dispute shall be entitled to serve a notice invoking this Clause and making
a reference to an arbitration panel of three arbitrators. Each party to the
dispute shall appoint one arbitrator within 30 days of receipt of the notice of
the Party making the reference, and the two arbitrators, so appointed shall
appoint a third arbitrator. The Arbitration proceedings shall be held in
accordance with the Arbitration and Conciliation Act, 1996. The decision of the
arbitration panel shall be binding on all the Parties to the Dispute.



 
(d)
The place of the arbitration shall be Mumbai, India.



 
(e)
The arbitration proceedings shall be governed by the laws of India.



 
(f)
The proceedings of arbitration shall be in the English language.



 
(g)
The Arbitrator’s award shall be substantiated in writing. The court of
arbitration shall also decide on the costs of the arbitration proceedings. The
cost of arbitration shall be borne by the Company.



 
(h)
The award shall be binding on the Parties subject to the Applicable Laws in
force and the award shall be enforceable in any competent court of law.



 
(i)
The Mumbai court (including any appellant court) in India shall have exclusive
jurisdiction.

 
9

--------------------------------------------------------------------------------


 
9.  
INDEMNITY



 
(a)
Without prejudice to any other right available to the Investor in law or under
equity, the Promoters shall jointly and severally indemnify, defend and hold
harmless the Investor, their Affiliates, directors, advisors, officers,
employees and agents, or, if so desired by the Investor, the Promoters shall
indemnify the Company, from and against any and all liabilities, damages,
demands, Claims (including third party Claims), actions, judgments or causes of
action, assessments, interest, fines, penalties, and other costs or expenses
(including, without limitation, amounts paid in settlement, court costs and all
reasonable attorneys' fees and out of pocket expenses) (“Losses”) directly based
upon, arising out of, or in relation to or otherwise in respect of:

 
 
(i)
any inaccuracy in or any breach of any representation, warranty, covenant or
agreement of the Promoters or Company contained in the SSA or this Agreement or
any document or other papers delivered by any of them to the Investor in
connection with or pursuant to the SSA or this Agreement;



 
(ii)
any liability arising out of non compliance of any obligation undertaken by the
Company or the Promoters;



 
(iii)
any liabilities and obligations of whatever nature relating to any litigation,
claim or governmental investigation pending or relating to the business or
operations of the Promoters or the Business of the Company prior to the date of
execution of the SSA or this Agreement and as on the Completion Date;



 
(iv)
any liability due to any non-compliance of any applicable law, rules or
regulations prior to the date of execution of this Agreement and as on the
Completion Date.



 
(b)
Any compensation or indemnity as referred to in Clause 9(a) above shall be such
as to place the Investor in the same position as it would have been in, had
there not been any such breach and as if the Representation and Warranty under
which Investor is to be indemnified, had been correct.





10.  
MISCELLANEOUS



 
(a)
No Implied Waiver



Subject to the terms of this Amendment Agreement, the execution, delivery and
performance of this Amendment Agreement shall not, except as expressly provided
herein, constitute a waiver or modification of any provision of, or operate as a
waiver of any right, power or remedy of the Parties under the SSA or prejudice
any right or remedy that either Party may have or may have in the future under
or in connection with the SSA or any instrument or agreement referred to
therein.  The Parties hereto acknowledge and agree that the Representations and
Warranties of the Parties contained in the SSA, the clauses on, including but
not limited to indemnity and confidentiality shall survive the execution and
delivery of this Amendment Agreement and the effectiveness hereof.


 
(b)
Governing law



This Amendment Agreement shall be governed and construed in accordance with the
laws of India.
 

 
(c)
Costs



The Company shall pay the stamp duty and all other costs and expenses in
relation to this transaction, upto USD 50,000.


 
(d)
Execution in Counterparts



This Amendment Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.


 
(e)
Assignment



This Agreement and the rights and liabilities hereunder shall bind and inure to
the benefit of the respective successors of the Parties hereto, but no Party
shall assign or transfer any of its rights and liabilities hereunder to any
other Person without the prior written consent of the other Parties, which will
not be unreasonably withheld. Notwithstanding anything stated above, the
Investor shall be entitled to assign its rights and obligations hereunder,
including its rights over the pledge of Promoter Shares, to any of its
Affiliates or its holding company or ultimate parent company or their
Affiliates, without the consent of the other Parties.


10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF THE PARTIES TO THIS AMENDMENT AGREEMENT HAVE SET AND SCRIBED
THEIR HANDS AT                    , ON THE DAY MONTH AND YEAR FIRST NOTED ABOVE,
IN PRESENCE OF:


SIGNED AND DELIVERED
)
BY THE WITHINNAMED "INVESTOR "
)
INDIA GLOBALIZATION CAPITAL, INC.
)
 
)
   
ON THE  21st DAY OF DECEMBER2007
)



IN THE PRESENCE OF:
)
WITNESS:
)
   
NAME AND ADDRESS:
)
           



SIGNED AND DELIVERED
)
BY THE WITHINNAMED "COMPANY"
)
BY THE HAND OF Mr.
)
(AUTHORISED SIGNATORY) PURSUANT TO THE
)
RESOLUTION PASSED BY THE BOARD
)
ON THE 10thDAY OF DECEMBER2007
)
   
IN THE PRESENCE OF:
)
WITNESS:
)
   
NAME AND ADDRESS:
)
           



SIGNED AND DELIVERED
)
BY THE WITHINNAMED "Promoters"
)
 
)
 
)
       
ON THE 21st DAY OF DECEMBER2007
)
   
IN THE PRESENCE OF:
)
WITNESS:
)
   
NAME AND ADDRESS:
)

 


 
11

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
 
NAME AND DETAILS OF PROMOTERS
 


Name of Shareholder

Number of Shares

Mr. M.K. Chacko
2000
Dr. V.J. Sebastian
520000
Mrs. Kunjamma Antony
237000
Mr. James Joseph
2000
Mr. Antony C. Thevaril
493100
Mr. Joy Joseph
2000
Mrs. Thresiamma Joseph
2000
Kairali Orchids Private Limited
116000
Mr. P.C. Chacko
2000
Mrs. Reeni Jose
4000
Mr. Gijo Thomas
6000
Mr. V.C. Antony
290380
Mrs. Simi Antony
6000
Mr. Alex Antony
494720
Mr. K.V. George
16000
Prof. Jose Thomas
2000
Mr. P.V. Mathai
2000
Mr. P.K. Sukumaran Nair
2000
Mr. Jose Joseph
3680
Mr. K.V. Thomas
500
Mr. Jortin Antony
813800
Mr. George Thomas
91800
Mr. Thomas Oommen
2000
AAA Investment Company
360000
Mrs. Jeggy George
72000
Mrs. Sheeba Jortin
679520
Mr. Shaju Antony
15000
Mr. Georgekutty Kurian
50000
Total
42,87,500

 
 
12

--------------------------------------------------------------------------------


 
SCHEDULE 2
 
FORM OF POWER OF ATTORNEY
 


TO ALL TO WHOM THESE PRESENTS SHALL COME, I, Jortin Antony, an Indian inhabitant
having my address at Techni Bharti Limited, By pass road, Edappally, Kochi – 682
024, India (the “Pledgor”) acting for myself and on behalf of the other
promoters / shareholders set out in Annexure 1 (collectively “Promoters”) SEND
GREETINGS:


And Whereas the Promoters are the legal and beneficial ownersof 42,87,500 
Equity Shares (“Equity Shares”) of Techni Bharti Limited, a company registered
under the Companies Act, 1956 and having its registered office at By pass road,
Edappally, Kochi – 682 024, India (the “Company”) having full legal right, title
and interest in those Equity Shares with power to deal with such Equity Shares
in any manner they think fit.


And Whereas the Promoters, the Company and India Globalization Capital, Inc. a
company organised under the laws of the State of Maryland and having its office
address at 4336 Montgomery Avenue Bethesda, MD 20814 (“Pledgee”) have entered
into an Amendment Agreement dated 20thDecember, 2007(“Amendment Agreement”),
pursuant to which the Investor has agreed to subscribe to Portion of
Subscription Shares (as defined in the Amendment Agreement).


And Whereas the Pledgor along with the other Promoters of the Company (as
defined in the Amendment Agreement) have undertaken to cause the Company to
perform certain obligations under the AmendmentAgreementand the Promoters have
authorised the Pledgor, by powers of attorney, to, inter-alia, execute this
power of attorney on their behalf.


And Whereas the Promoters havesecured the performance by them of their
obligations to cause the Company to do certain acts, by pledging and creating a
charge on 42,87,500  Equity Shares of the Company held by the Promoters
(hereinafter referred to as the “Pledged Shares”).


Pursuant to Clause 4(g) of the Amendment Agreement, the Pledgor, acting for
himself and on behalf of the Promoters,has undertaken and agreed to irrevocably
appoint the Pledgee as its attorney-in-fact to take all necessary action and
sign all necessary documents, letters, undertakings etc. as may be required so
as to effect a transfer of the Pledged Shares to the Pledgee or any of his
nominees. In pursuance of the above, the Pledgor is desirous of appointing the
Pledgee as its Attorney.


Capitalized terms not defined herein shall have the meanings ascribed to them in
the Amendment Agreement.


 
NOW KNOW YE ALL AND THESE PRESENTS WITNESS THAT



The Pledgor, acting for himself and on behalf of the Promoters,does hereby
irrevocably nominate, constitute and appoint the Pledgee (i.e. INDIA
GLOBALIZATION CAPITAL, INC. a company organised under the laws of the State of
Maryland acting directly or indirectly through one or more of its newly formed
non US Affiliates, alongwith such newly formed non-US Affiliates, and having its
office address at 4336 Montgomery Avenue Bethesda, MD 20814, or any hereinafter
referred to as Attorney) to be the true and lawful Attorney of the Pledgor
(acting for himself and on behalf of the Promoters)and in his name and on his
behalf and at his risk and costs, to do or cause to be done the following acts,
deeds, matters or things, that is to say:


1.  
at any time, to take any action and execute any instrument, deed, document,
undertaking etc. that the Attorney may deem necessary or advisable to keep the
charge or pledge created over the Pledged Shares secured and in full force and
effect.

 
13

--------------------------------------------------------------------------------


 
2.  
at any time after the Promoters and/or the Company commit a breach of the
provisions of the Amendment Agreement, in the opinion of the Investor:



a)  
to execute any instrument, deed, document, undertaking including necessary
transfer forms as transferor in respect of all the Pledged Shares in the name of
the Promoters / Pledgor including revalidation of blank transfer forms duly
signed by the Promoters / Pledgor in respect of the Pledged Shares so as to
effect a transfer of the Pledged Shares to the Pledgee or its nominee, as the
case may be, and to ensure that the name of the Pledgee and/or its nominee is
incorporated in the ‘register of members’ as a ‘member’ in respect of the
Pledged Shares;



b)  
to sign on behalf of the Promoters / Pledgor the consent letter in the form as
set out herein;



c)  
to vote at all or any meetings of the shareholders of the Company or otherwise
to act as the Promoters’ / Pledgor’s attorney or attorney’s representative(s) or
proxy(ies) in respect of the Pledged Shares; and



d)  
to appoint any proxy (ies) to represent the Promoters / Pledgor at all or any
meetings of the  shareholders of the Company with full authority to vote at such
meetings in such manner as the Attorney may deem fit.



3.  
at any time, to make such declaration in respect of the Pledged Shares as may be
in the opinion of the said Attorney required or necessary in law.



4.  
at any time, to enter into, make, sign, execute, deliver, acknowledge and
perform all engagements, contracts, agreements, indentures, papers, documents,
writings, things, deeds etc. that may be necessary or proper to be entered into
and signed, sealed, executed, delivered, acknowledged and performed for the
purposes of giving effect to the transfer of the Pledged Shares to the Pledgee
and/or its nominee.



5.  
requisition general meetings, receive notices convening general meetings, attend
and vote at general meetings on our behalf in respect of all or such number of
Pledged Shares as may be considered appropriate by the Pledgee, to act as the
Promoters’ / Pledgor’s attorney or attorney’s representative(s) or proxy(ies) in
respect of the Pledged Shares, to appoint any proxy (ies) to represent the
Promoters / Pledgor at all or any meetings of the  shareholders of the Company
with full authority to vote at such meetings in such manner as the Attorney may
deem fit.



6.  
at any time, to offer the Pledged Shares for dematerialisation or
rematerialisation pursuant to the Depositories Act, 1996 and the rules made and
to obtain registration of the names of the beneficial owners thereof in the
records of the Depository or any other intermediary, and to do all acts, deeds
and things, and to execute and deliver all deed, documents and writing in order
to obtain and implement dematerialisation or rematerialisation of the Pledged
Shares.



7.  
to act in relation to these premises as fully and effectually in all respects as
we the Promoters / Pledgor ourselves could do if personally present.





AND WE HEREBY agree to ratify and confirm all and whatsoever our said Attorney
shall do or purport to do or cause to be done by virtue of these presents.


AND WE HEREBY declare that this Power of Attorney is and shall be irrevocable
until the complete transfer of all the Promoter Shares from the Promoters to the
Investor in accordance with the Amendment Agreement.


IN WITNESS WHEREOF the Pledgor has caused this Power of Attorney to be
executed, for himself and on behalf of the Promoters, on the day, month and year
first above written,.


SIGNED AND DELIVERED BY Mr. Jortin Antony acting for himself and on behalf of
the Promoters listed in Annexure 1




NOTARY
 
14

--------------------------------------------------------------------------------


 
ANNEXURE 1
 
 
NAME AND DETAILS OF PROMOTERS
 


Name of Shareholder

Number of Shares

Mr. M.K. Chacko

2000
Dr. V.J. Sebastian
520000
Mrs. Kunjamma Antony
237000
Mr. James Joseph
2000
Mr. Antony C. Thevaril
493100
Mr. Joy Joseph
2000
Mrs. Thresiamma Joseph
2000
Kairali Orchids Private Limited
116000
Mr. P.C. Chacko
2000
Mrs. Reeni Jose
4000
Mr. Gijo Thomas
6000
Mr. V.C. Antony
290380
Mrs. Simi Antony
6000
Mr. Alex Antony
494720
Mr. K.V. George
16000
Prof. Jose Thomas
2000
Mr. P.V. Mathai
2000
Mr. P.K. Sukumaran Nair
2000
Mr. Jose Joseph
3680
Mr. K.V. Thomas
500
Mr. Jortin Antony
813800
Mr. George Thomas
91800
Mr. Thomas Oommen
2000
AAA Investment Company
360000
Mrs. Jeggy George
72000
Mrs. Sheeba Jortin
679520
Mr. Shaju Antony
15000
Mr. Georgekutty Kurian
50000
Total

42,87,500

 
 
15

--------------------------------------------------------------------------------


 
 
SCHEDULE 2A
 


 
 
SPECIMEN FORM OF CONSENT LETTER OF PROMOTERS
 
[On the letterhead of the Promoters]


[Insert Date]


Dear Sir,
Re:
Acquisition of 42,87,500 equity shares of Techni Bharti Limited (“Company”) by
India Globalization Capital, Inc. (“Purchaser”) from Indian resident
shareholders





I, acting for himself and on behalf of the Promoters, hereby accord our consent
for the transfer of 42,87,500 equity shares held by us in Company to the
Purchaser at a price of Indian rupee equivalent of Rs.  38.46/- per share.


I request you to kindly take the above 'no objection' on record.


 
Yours faithfully,
 




[Name of Promoter]
 
 
16

--------------------------------------------------------------------------------


 
SCHEDULE 3




Clause reference no.


Relating to


Particulars


Definitions


Existing Accounts


Please see Annexure 1


Definitions


Third Party Contracts


(i) Four Laning Contract of NH – 54, entered into between the Company and the
National Highway Authority of India, between Maibong – Lumding, in the State of
Assam, awarded under Package no. AS – 25.
(ii) Asphalting work of four laning of NH – 7 entered into between the Company
and IVRC Limited, Chennai between Madurai – Thirunelveli, in the State of Tamil
Nadu, awarded under package no. NS – 41.


Clause 3(o)


Utilisation of Portion of Subscription Price


(i) Rs. 4 crores for the Four Laning Contract in the State of Assam
(ii) Rs. 2 crores for the asphalting work of four laning in the State of Tamil
Nadu
(iii) Rs. 1.30 crores for settling overdue interest to Federal Bank and
repayment of first instalment of re-scheduled loan with Dhanalaxmi Bank Limited
(iv) Rs. 1.5crores for paying the first instalment of one time settlement with
M/s Shamrao Vittal Co-operative Bank, Mumbai
(v) the balance will be used for the purpose as agreed with the Investor.


Clause 3(o)


Weekly reportings


Cash flows requirements and utilisations and project progress in a format
acceptable to the Investor.


Clause 3(l)


Odeon Agreement


Postponement of the Share Purchase Agreement entered into by the Investor with
Odeon Limited upto April 30, 2008.


 
 
17

--------------------------------------------------------------------------------



 
ANNEXURE 1 TO SCHEDULE 3


Sl. No.


Name of Bank


Account No.


1.


State Bank of Travancore
Edappally Branch
Kochi – 682 024



57016009072


2.


Andhra Bank
Ajay Vihar
M.G.Road
Ernakulam – 682001



CA 1478


3.


Federal Bank
Premier Junction
Kalamassery 683 104



CA 1504


4.


Federal Bank
St. George Church Building
Edappally
Kochi – 682 024



512


5.


Bank of Baroda
Lourde Centre
Opp. Old Bus Stand
Alwaye




05620200000056


 
18

--------------------------------------------------------------------------------


 


6.


State Bank of Travancore
P.O.Box No.33
Tirunelveli Branch
Sreepuram, Tirunelveli



67035845850


7.


State Bank of India
Singtam P.O.
East Sikkim 237 134



01000050183 – Collection
01000050182 – Disbursement


8.


State Bank of Mysore
Taluk Office Compound Main Branch
Hiriyur
Chithradurga District – 572 143




599


9.


Syndicate Bank
Perumanoor Branch
M.G.Road South End
Perumanoor
Kochi




101/46


10.


State Bank of India
Talcher Branch
ORISSA
Ph: 06760241024




30264141108


 
 
19

--------------------------------------------------------------------------------



 
11.


HDFC Bank
Ground Floor, Elmar Square
39/4157, M.G.Road
Ravipuram
Kochi – 682 016




0200350000411


12.


Andhra Bank
Rajajinagar Branch
Rajaji Nagar Post
Bangalore – 560 010




CA 1729


13.


State Bank of Travancore
Vellayambalam Branch
Vellayambalam
Trivandrum 695 010



CA 638


14.


Federal Bank
Cuttack Branch
Cuttack, ORISSA




A/c No. 417


15.


Federal Bank Limited
No. 17, Connaughut Circus
New Delhi – 110 001



CA 1975


16.


State Bank of India
Lumding
Nagaon District
Assam



01000050173



 
20

--------------------------------------------------------------------------------


 
 
SCHEDULE 4


(ON THE LETTERHEAD OF SAAG RR INFRA LIMITED)


Techni Bharathi Limited
Address


India Globalization Capital, Inc.
Address






Dear Sir,


Shareholders cum Subscription Agreement dated February 9, 2007 executed between
Techni Bharathi Limited (“Company”) and SAAG RR Infra Limited (“Agreement”)




We, SAAG RR Infra Limited, had agreed to subscribe to 64,31,250 equity shares in
the Company constituting 60% of the post issued paid up share capital of the
Company, subject to satisfaction of conditions precedent set out therein, within
4 months from the date of execution of the Agreement. However, we have not
subscribed to any securities in the Company, till date.


We have, from time to time, advanced to the Company, an amount of Rs. [ ] as
unsecured loans, out of which an amount of Rs. [ ] is outstanding to us.


We have been informed of the arrangement proposed to be effected between the
Company and India Globalization Capital, Inc. (“IGC”). We hereby agree,
acknowledge, undertake and confirm as under:


1.
With effect from the date hereof and until April 30, 2008, we shall not exercise
our right or option under the Agreement or pursuant to any other arrangement, to
subscribe to securities in the Company;



2.
We understand that the Company will, before April 30, 2008, repay the loan of
Rs. [ ] immediately upon receipt by the Company, of funds from IGC and will
obtain release





 
of the bank guarantee issued by [ ] in favor of IVRCL, guaranteeing the
repayment by the Company, of an amount of Rs. [ ]. Forthwith upon receipt of an
amount of Rs. [ ] from the Company, we shall release and discharge the Company,
of and from any and all past, present or future, known or unknown claims, debts,
conditions, promises, acts, demands, obligations, actions, causes of action,
rights, accountings, damages, costs, expenses and compensation which SAAG RR
Infra Limited now has, or which may hereinafter accrue or other wise be acquired
by SAAG RR Infra Limited.



We further confirm that subject to the repayment by the Company, of an amount of
Rs. [ ], the Agreement shall stand automatically terminated and no rights,
duties, obligations of the parties under the Agreement shall survive. We hereby
confirm that subject to the above, that there are no agreements, arrangements,
options, warrants, calls or other rights relating to the issuance, sale,
purchase or redemption of any shares or other securities of the Company or any
pre-emptive rights, rights of first refusal or other similar rights relating to
any shares or other Securities of the Company.




Yours faithfully,
For SAAG RR Infra Limited


 


Accepted


 


India Globalization Capital, Inc.
 
 
21

--------------------------------------------------------------------------------

